Citation Nr: 1418451	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-47 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled to present testimony before a Decision Review Officer (DRO) at the RO in October 2011, and before the Board at a travel board hearing in July 2013.  However, the Veteran did not report to the DRO hearing, and cancelled the Board hearing.  As the record does not contain a request to reschedule either hearing, the Board deems the Veteran's requests for such hearings to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities have worsened since the most recent VA examination, which was conducted in January 2010; he further reports that his peripheral neuropathy has rendered him housebound.

A certificate of eligibility for assistance in acquiring specially adapted housing is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; or (E) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

In addition, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).

The Veteran is in receipt of service connection for coronary artery disease, rated 100 percent disabling; posttraumatic stress disorder (PTSD), rated 70 percent; diabetes mellitus type 2 with a history of postoperative bilateral cataracts, rated 20 percent; peripheral neuropathy of the upper and lower extremities bilaterally, rated 20 percent each; duodenal ulcer, rated 10 percent; and a residual scar from a coronary artery bypass grafting, rated noncompensable.  His combined rating is thus 100 percent, and he is also in receipt of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).

The Veteran was provided examinations pursuant to his claim for entitlement to specially adapted housing or a special home adaptation grant in August 2009 and January 2010.  After the examination, additional VA treatment records dated through April 2012 were added to the record.

The Veteran contends in his May 2010 notice of disagreement, and via his representative's March 2014 Appellant's Brief, that his service-connected disabilities have worsened since the most recent VA examination.  As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities insofar as they impact his claim for entitlement to specially adapted housing or a special home adaptation grant.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).
 
As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records that he has received for his service-connected disabilities, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities and their impact on his ability to meet the criteria for eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's service-connected disabilities-namely coronary artery disease with residual scar, PTSD, diabetes mellitus type 2 with a history of postoperative bilateral cataracts, peripheral neuropathy of the upper and lower extremities bilaterally, and a duodenal ulcer-provide him with an appropriate VA examination as to whether those disabilities warrant specially adapted housing and/or a special home adaptation grant.

For specially adapted housing, the VA examiner must opine as to whether the Veteran's service-connected disabilities result in (1) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

For special home adaptation, if required, the VA examiner must opine as to whether any of the Veteran's service-connected disabilities (1) includes the anatomical loss or loss of use of both hands, or is due to (2) blindness in both eyes with 5/200 visual acuity or less,  (3) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, (4) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (5) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

